IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hakim Hankerson,                                :
                              Petitioner        :
                                                :
               v.                               :   No. 1567 C.D. 2019
                                                :   Submitted: May 1, 2020
Pennsylvania Board of                           :
Probation and Parole,                           :
                              Respondent        :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                FILED: December 10, 2020

       Petitioner Hakim Hankerson (Hankerson) petitions for review of an order of
the Pennsylvania Board of Probation and Parole (Board).1 The Board denied
Hankerson’s petition for administrative relief, in which he sought to challenge the
Board’s recalculation of his maximum sentence date.                    Hankerson’s counsel,
Nicholas E. Newfield, Esquire (Counsel), filed an application for leave to withdraw
as counsel. Counsel asserts, as expressed in his “no-merit” letter, that the issues
Hankerson raises in his petition for review are without merit. For the reasons set



       1
          Subsequent to the filing of the petition for review, the Pennsylvania Board of Probation
and Parole was renamed the Pennsylvania Parole Board. See Sections 15, 16, and 16.1 of the Act
of December 18, 2019, P.L. 776 (effective February 18, 2020); see also Sections 6101 and 6111(a)
of the Prisons and Parole Code (Code), as amended, 61 Pa. C.S. §§ 6101, 6111(a).
forth below, we grant Counsel’s application for leave to withdraw as counsel and
affirm the Board’s order.
      Hankerson had been incarcerated at a state correctional institution when the
Board granted him parole and released him from confinement on December 4, 2014.
(Certified Record (C.R.) at 7.) At the time of his parole, Hankerson had a maximum
sentence date of May 11, 2018. (Id.) Thereafter, on November 29, 2016, the
Philadelphia Police Department arrested Hankerson and charged him with several
offenses related to an incident involving simple assault and possession of a firearm.
(Id. at 13, 20.) That same day, the Board issued a warrant to commit and detain
Hankerson. (Id. at 15.) Hankerson did not post bail. (Id. at 16, 20.) By decision
dated January 26, 2017, the Board detained Hankerson pending disposition of the
new criminal charges. (Id. at 23.)
      Subsequent thereto, on September 6, 2018, Hankerson pleaded guilty to
possession of a firearm prohibited, and the Court of Common Pleas of Philadelphia
County sentenced Hankerson to a term of incarceration of three to six years to
commence on September 6, 2018, with credit for time served from
November 29, 2016. (Id. at 24.) On September 11, 2018, Hankerson was transferred
to a state correctional institution. (Id. at 33, 39.) The Board scheduled a parole
revocation hearing for November 16, 2018, and Hankerson waived his right to both
a revocation hearing and counsel. (Id. at 25, 29.) The Board prepared a hearing
report, which the Board members signed on January 16, 2019.             (Id. at 38.)
By decision dated January 22, 2019, the Board recommitted Hankerson as a
convicted parole violator to serve a period of 21 months’ backtime. (Id. at 57.)
The Board also recalculated Hankerson’s maximum sentence date as June 23, 2022,
and calculated Hankerson’s reparole eligibility date as October 16, 2020. (Id.)


                                         2
       Hankerson filed a petition for administrative relief with the Board, wherein he
challenged the Board’s recalculation of his maximum sentence date.2 (Id. at 59-73.)
Specifically, Hankerson contended that the Board did not have the power to alter his
judicially imposed maximum sentence date. (Id. at 61-66, 70-73.) Hankerson also
contended that the Board did not give him credit on his original sentence for all of
the time for which he is entitled. (Id. at 68-72.)
       The Board denied Hankerson’s petition for administrative relief, reasoning:
              First, the Board recalculated Hankerson’s max date to
       June 23, 2022[,] based on his recommitment as a convicted parole
       violator. The decision to recommit Hankerson as a convicted parole
       violator gave the Board statutory authority to recalculate his sentence
       to reflect that he received no credit for the period he was at liberty on
       parole. [Section 6138(a)(2) of the Code,] 61 Pa. C.S. § 6138(a)(2). The
       Board denied Hankerson credit for time at liberty on parole in this
       instance for the reasons outlined in the decision mailed to Hankerson
       on January 30, 2019, satisfying Pittman [v. Pennsylvania Board of
       Probation and Parole, 159 A.3d 466 (Pa. 2017)]. The Board advised
       Hankerson of this potential penalty on the parole conditions he signed
       on December 3, 2014. He also had constructive notice of this potential
       penalty via the statute. Additionally, the ability to challenge the
       recalculation decision after it is imposed satisfies your client’s due
       process rights. Therefore, the Board’s recalculation of Hankerson’s
       maximum sentence date did not violate any constitutional provisions,
       including double jeopardy. Young v. [Cmwlth.], 409 A.2d 843
       (Pa. 1979); also see Armbruster v. Pa. Bd. of Prob. & Parole, 919 A.2d
348 (Pa. Cmwlth. 2007).
             Next, the Board properly recalculated Hankerson’s maximum
       sentence. He was paroled from a state correctional institution on
       December 4, 2014[,] with a max date of May 11, 2018[,] leaving him
       with 1,254 days remaining on his sentence the day he was released.
       Hankerson was arrested on a [B]oard detainer and arraigned for new
       criminal charges in Philadelphia County on November 29, 2016.

       2
          Hankerson submitted two separate petitions for administrative relief to the Board.
First, on February 7, 2019, Hankerson filed a pro se petition for administrative relief. Then,
on March 1, 2019, Counsel filed a petition for administrative relief on Hankerson’s behalf.
Both petitions raised substantially the same issues for consideration by the Board.

                                              3
      On September 6, 2018[,] Hankerson [pleaded] guilty at Philadelphia
      County docket number CP-51-CR-11370-2016 count 1. Your client
      subsequently waived revocation on November 13, 2018[,] by signing
      the PBPP72C admitting to the aforementioned conviction. Based on
      these facts, your client is not entitled to any pre-sentence credit for the
      period he was incarcerated prior to sentencing because he was not
      solely incarcerated on the [B]oard detainer for the period from
      November 29, 2016[,] to September 6, 2018. Gaito v. Pa. [Bd.] of
      [Prob.] [&] Parole, 412 A.2d 568 (Pa. 1980). Such credit must be
      applied to his new term and he[,] therefore[,] owed 1,254 days as a
      convicted parole violator.
             [Section 6138(a)(5) of t]he . . . Code[, 61 Pa. C.S. § 6138(a)(5),]
      provides that a convicted parole violator who was released from a state
      correctional institution and receives a new sentence to be served in a
      state correctional institution must serve the original sentence first. . . .
      However, that provision does not take effect until the reentrant is
      recommitted as a parole violator. Campbell v. Pa. [Bd.] of [Prob.] [&]
      Parole, 409 A.2d 980 (Pa. 1980). Hankerson[,] therefore[,] became
      available to begin service of his original sentence on January 16, 2019,
      the day the Board voted to recommit your client as a parole violator.
      Adding 1,254 days to that availability date establishes a recalculated
      max date of June 23, 2022.
(Id. at 74-75.)
      Hankerson then filed a petition for review with this Court. In his petition
for review, Hankerson essentially sets forth the following issues for our
consideration: (1) whether the Board erred by failing to provide him with credit on
his original sentence for the time that he was confined in connection with his new
criminal charges/sentence; (2) whether the Board erred by failing to provide him
with credit for time spent at liberty on parole; and (3) whether the Board lacked the
authority to alter his judicially imposed maximum sentence date.
      Before evaluating the merits of Hankerson’s challenge, we will first address
Counsel’s application for leave to withdraw from his representation of Hankerson.
When no constitutional right to counsel is involved in a probation and parole case,
an attorney seeking to withdraw from representing a prisoner may file a no-merit

                                           4
letter, as compared to an Anders brief.3 Seilhamer v. Pa. Bd. of Prob. & Parole,
996 A.2d 40, 42 n.4 (Pa. Cmwlth. 2010). In Hughes v. Pennsylvania Board of
Probation and Parole, 977 A.2d 19 (Pa. Cmwlth. 2009), this Court held that a
constitutional right to counsel in a probation and parole matter arises only when the
prisoner’s case includes:
       [a] colorable claim (i) that he has not committed the alleged violation
       of the conditions upon which he is at liberty; or (ii) that, even if the
       violation is a matter of public record or is uncontested, there are
       substantial reasons which justified or mitigated the violation and make
       revocation inappropriate, and that the reasons are complex or otherwise
       difficult to develop or present.
Hughes, 977 A.2d at 25-26 (quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)).
The record in this matter contains no suggestion by Hankerson that he did not
commit the crime for which he pleaded guilty, nor does Hankerson suggest any
reasons constituting justification or mitigation for his new criminal conviction.
Thus, Hankerson has only a statutory right to counsel under Section 6(a)(10) of the
Public Defender Act,4 and a no-merit letter appropriately satisfies Counsel’s
responsibilities in seeking to withdraw from his representation of Hankerson.
       3
          In Anders v. California, 386 U.S. 738 (1967), the Supreme Court of the United States
held that in order for a criminal defendant’s counsel to withdraw from representing his client in an
appeal, the counsel must assert that the case is completely frivolous, as compared to presenting an
absence of merit. Anders, 386 U.S. at 744. An appeal is completely or “wholly” frivolous when
there are no factual or legal justifications that support the appeal. Craig v. Pa. Bd. of Prob. &
Parole, 502 A.2d 758, 761 (Pa. Cmwlth. 1985). In seeking to withdraw, counsel must submit a
petition to withdraw and a brief “referring to anything in the record that might arguably support
the appeal.” Cmwlth. v. Baker, 239 A.2d 201, 202 (Pa. 1968) (citing Anders, 386 U.S. at 744).
The Supreme Court of Pennsylvania, however, has held that in matters that are collateral to an
underlying criminal proceeding, such as parole matters, a counsel seeking to withdraw from his
representation of a client may file a no-merit letter that includes information describing the extent
and nature of the counsel’s review, listing the issues the client wants to raise, and informing the
court of the reasons why counsel believes the issues have no merit. Cmwlth. v. Turner,
544 A.2d 927, 928-29 (Pa. 1988).
       4
           Act of December 2, 1968, P.L. 1144, as amended, 16 P.S. § 9960.6(a)(10).

                                                 5
       In order to satisfy the procedural requirements associated with no-merit
letters, counsel must: (1) notify the parolee that he has submitted to the Court a
request to withdraw; (2) provide the parolee with a copy of counsel’s no-merit letter;
and (3) advise the parolee that he has the right to obtain new counsel or to submit to
the Court a brief of his own raising any arguments that he may believe are
meritorious.5       Reavis v. Pa. Bd. of Prob. & Parole, 909 A.2d 28, 33
(Pa. Cmwlth. 2006). In seeking to withdraw, an attorney must include the following
descriptive information in the no-merit letter: (1) the nature and extent of counsel’s
review of the case; (2) the issues the parolee wants to raise; and (3) the analysis
counsel used in reaching his conclusion that the issues are meritless. Zerby v.
Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009). Counsel’s no-merit letter includes
a thorough recitation of the pertinent factual and procedural history in this case,
identifies the issues raised in the petition for review, discusses the key factual
elements that are pertinent to the issues, and applies the holding of relevant decisions
of this Court to the facts.          Thus, Counsel has complied with the substantive
requirements for withdrawal applications, and we will, therefore, proceed to
consider the question of whether Counsel is correct in asserting that the issues that
Hankerson has raised are without merit.
       Hankerson’s first argument is that the Board erred by failing to provide him
with credit on his original sentence for the time that he was confined in connection


       5
         Counsel served Hankerson with his application for leave to withdraw as counsel and his
no-merit letter. In a separate letter to Hankerson dated January 14, 2020, Counsel advised
Hankerson of his right to retain substitute counsel or to file a brief on his own behalf. In addition,
Counsel served Hankerson with a copy of this Court’s January 21, 2020 order, wherein this Court
explained that Hankerson could obtain substitute counsel to file a brief in support of his petition
for review or file a brief on his own behalf. Counsel has, therefore, complied with these procedural
requirements.

                                                  6
with his new criminal charges/sentence.       Hankerson appears to challenge the
Board’s failure to award him credit for two separate periods of confinement: (1) his
confinement    prior   to   sentencing   on   his   new    criminal   charges—i.e.,
November 29, 2016, to September 6, 2018; and (2) the time period during which he
was confined in a state correctional institution after sentencing on his new criminal
charges but before he was returned to the Board’s custody and jurisdiction—i.e.,
September 11, 2018, to January 15, 2019.
      Whether a parolee is entitled to credit on his original sentence for time spent
in confinement prior to sentencing on a subsequent criminal conviction depends on
the nature of the parolee’s confinement. When the Board has lodged a detainer and
the parolee has not posted bail on his new criminal charges, such that the parolee is
being confined on both the Board’s detainer and as a result of the pending criminal
charge, presentence confinement credit must be applied to reduce the new sentence
of incarceration unless the credit would exceed that new sentence of incarceration.
Martin v. Pa. Bd. of Prob. & Parole, 840 A.2d. 299, 306-09 (Pa. 2003). When a
parolee has posted bail, however, such that he is detained solely on the Board’s
warrant, the Board must apply the presentence confinement credit to reduce the
unserved balance of the sentence from which the parolee was paroled. Gaito,
412 A.2d at 571.
      Similarly, whether time spent in confinement subsequent to sentencing is
applied to the parolee’s original sentence or to the sentence for the parolee’s new
criminal conviction depends upon whether the Board has recommitted the parolee.
Section 6138(a)(5)(i) of the Code, 61 Pa. C.S. § 6138(a)(5)(i), provides that “[i]f a
new sentence is imposed on the parolee, the service of the balance of the term
originally imposed by a Pennsylvania court shall precede the commencement of the


                                         7
new term” in cases where “a person is paroled from a [s]tate [c]orrectional
[i]nstitution and the new sentence imposed on the person is to be served in the [s]tate
[c]orrectional [i]nstitution.” “The period of time for which the parole violator is
required to serve[, however,] shall be computed from and begin on the date that the
parole violator is taken into custody to be returned to the institution as a parole
violator.” Section 6138(a)(4) of the Code, 61 Pa. C.S. § 6138(a)(4) (emphasis
added). The provisions of Section 6138(a)(4), therefore, become operative only
after the Board has revoked a parolee’s parole. See Barnes v. Pa. Bd. of Prob. &
Parole, 203 A.3d 382, 391 (Pa. Cmwlth. 2019). In Barnes, we explained:
      [I]t is well established that the requirement that a [convicted parole
      violator] serve the balance of his original sentence is only operative
      once “parole has been revoked and the remainder of the original
      sentence becomes due and owing.” Therefore, “credit for time a
      [convicted parole violator] spends in custody between imposition of a
      new sentence and revocation of parole must be applied to the new
      sentence.” Parole revocation occurs once a hearing examiner and
      Board member or two Board members sign a hearing report
      recommitting a prisoner as a [convicted parole violator].
Id. at 391-92 (internal citations omitted).
      Here, Hankerson was arrested on the new criminal charges on
November 29, 2016. (C.R. at 13.) The Board lodged its detainer against Hankerson
on that same date. (Id. at 15.) Hankerson did not post bail. (Id. at 16, 20.)
Hankerson was sentenced on the new criminal charges on September 6, 2018.
(Id. at 24.) Thus, because he was confined on both the Board’s detainer and as a
result of the pending criminal charges, Hankerson’s confinement between
November 29, 2016, and September 6, 2018, can only be applied to his new
sentence. See Martin, 840 A.2d at 306-09. In fact, Hankerson already received
credit on his new sentence for this period of confinement at the time that he received
his new sentence. (C.R. at 24.) Additionally, at the time of sentencing on the new

                                              8
criminal charges, the Board had not yet recommitted Hankerson as a convicted
parole violator. Rather, Hankerson was recommitted on January 16, 2019, the date
on which the two Board members signed the hearing report.                                (Id. at 38.)
Thus, following sentencing, Hankerson did not begin to serve time on his original
sentence until January 16, 2019, and the period of his confinement between
September 11, 2018, and January 16, 2019, must, therefore, be credited to
Hankerson’s new sentence at the appropriate time. Accordingly, the Board did not
err by failing to provide Hankerson with credit on his original sentence for the time
that he spent in confinement between his arrest on his new criminal charges and his
return to the Board’s custody and jurisdiction. As such, Hankerson’s argument lacks
merit.
         Hankerson’s next argument is that the Board erred by failing to provide him
with credit for time spent at liberty on parole. Section 6138(a) of the Code, 61 Pa.
C.S. § 6138(a), gives the Board discretion to award credit for time spent at liberty
on parole.6 When deciding not to award such credit, the Board must “provide a

         6
             Section 6138(a) of the Code provides, in part:
         (a) Convicted violators.--
                   (1) A parolee under the jurisdiction of the [B]oard released from a
                   correctional facility who, during the period of parole or while delinquent on
                   parole, commits a crime punishable by imprisonment, for which the parolee
                   is convicted or found guilty by a judge or jury or to which the parolee pleads
                   guilty or nolo contendere at any time thereafter in a court of record, may at
                   the discretion of the [B]oard be recommitted as a parole violator.
                   ....
                   (2) If the parolee’s recommitment is so ordered, the parolee shall be
                   reentered to serve the remainder of the term which the parolee would have
                   been compelled to serve had the parole not been granted and, except as
                   provided under paragraph (2.1), shall be given no credit for the time at
                   liberty on parole.
(Footnote continued on next page…)
                                                     9
contemporaneous statement explaining its reason for denying a [convicted parole
violator] credit for time spent at liberty on parole.” Pittman, 159 A.3d at 475.
Accordingly, so long as the Board provides a reason for denying credit for time spent
at liberty on parole, it has sufficiently exercised its discretionary power. In this case,
the Board explained its reason for denying Hankerson credit for his time spent at
liberty on parole by indicating on the hearing report that it denied credit because
Hankerson’s new “conviction involved possession of a weapon.” (C.R. at 34.)
The Board, therefore, exercised its discretionary powers pursuant to Section 6138(a)
of the Code and satisfied Pittman by providing Hankerson with a contemporaneous
written explanation for its denial. Accordingly, the Board did not err by denying
him credit for time at liberty on parole, and Hankerson’s argument is without merit.
       Hankerson’s final argument is that the Board did not have the authority to
extend his maximum sentence date because this function is one that belongs
exclusively to the judiciary. Hankerson’s argument has been rejected by our courts
on numerous occasions. In fact, our Supreme Court has specifically stated that the
“Board’s power to deny credit for ‘street time’ . . . is not an encroachment upon the
judicial sentencing power.” Young v. Pa. Bd. of Prob. & Parole, 409 A.2d 843, 848


              (2.1) The [B]oard may, in its discretion, award credit to a parolee
              recommitted under paragraph (2) for the time spent at liberty on parole,
              unless any of the following apply:
                         (i) The crime committed during the period of parole or while
                         delinquent on parole is a crime of violence as defined in 42 Pa. C.S.
                         § 9714(g) (relating to sentences for second and subsequent offenses)
                         or a crime requiring registration under 42 Pa. C.S. Ch. 97 Subch. H
                         (relating to registration of sexual offenders).
                         (ii) The parolee was recommitted under section 6143 (relating to
                         early parole of inmates subject to Federal removal order).
61 Pa. C.S. § 6138(a).

                                                  10
(Pa. 1979). This maxim was reiterated in Gaito, where our Supreme Court opined:
“[W]hen the Board refuses to credit a convicted parole violator with time spent free
on parole there is neither a usurpation of the judicial function of sentencing nor a
denial of the procedural safeguards to which persons are entitled.” Gaito, 412 A.2d
at 570. Further, this Court in Davidson v. Pennsylvania Board of Probation and
Parole, 33 A.3d 682 (Pa. Cmwlth. 2011), determined that “the Board did not violate
the separation of powers doctrine by acting pursuant to [Section 6138 of the Code,]
61 Pa. C.S. § 6138[,] and recommitting [the p]etitioner as a convicted parole violator
without credit for time served at liberty on parole.” Davidson, 33 A.3d at 686. It
follows then that the Board, here, did not engage in a judicial function by refusing
to credit Hankerson for his time spent at liberty on parole and had the authority to
recalculate his original sentence to reflect the lack of credit. Thus, Hankerson’s
argument lacks merit.
      Based on the foregoing, we agree with Counsel that Hankerson’s petition for
review lacks merit, and, therefore, we grant Counsel’s application for leave to
withdraw as counsel. Moreover, because we have concluded that Hankerson’s
appeal lacks merit, we affirm the Board’s order.




                                          P. KEVIN BROBSON, Judge




                                         11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hakim Hankerson,                       :
                        Petitioner     :
                                       :
            v.                         :   No. 1567 C.D. 2019
                                       :
Pennsylvania Board of                  :
Probation and Parole,                  :
                        Respondent     :



                                     ORDER

      AND NOW, this 10th day of December, 2020, the application for leave to
withdraw as counsel filed by Nicholas E. Newfield, Esquire, is hereby GRANTED,
and the order of the Pennsylvania Board of Probation and Parole is hereby
AFFIRMED.




                                       P. KEVIN BROBSON, Judge